EX-99.d.3 VTL Associates, LLC One Commerce Square 2005 Market Street, Suite 2020 Philadelphia, PA 19103 September 24, 2013 RevenueShares ETF Trust One Commerce Square 2005 Market Street, Suite 2020 Philadelphia, PA 19103 Re:Expense Limitations Ladies and Gentlemen: By our execution of this letter agreement (the “Agreement”), intending to be legally bound hereby, VTL Associates, LLC (the “Adviser”), agrees that, with respect to the funds listed on Schedule A hereto (each, a “Fund” and collectively, the “Funds”), which are series of the RevenueShares ETF Trust, the Adviser shall, from September 24, 2013 through October 28, 2014, waive all or a portion of its investment advisory fees and/or reimburse expenses (excluding any taxes, interest, brokerage fees, certain insurance costs, and extraordinary and other non-routine expenses) in an aggregate amount equal to the amount by which a Fund’s total operating expenses (excluding any taxes, interest, brokerage fees, certain insurance costs, and extraordinary and other non-routine expenses) exceeds the amount opposite such Fund’s name on Schedule A hereto (excluding any taxes, interest, brokerage fees, certain insurance costs, and extraordinary and other non-routine expenses). The Adviser acknowledges that it:(1) shall not be entitled to collect on, or make a claim for, waived fees at any time in the future; and (2) shall not be entitled to collect on, or make a claim for, reimbursed Fund expenses at any time in the future. VTL Associates, LLC By: /s/ Vincent T. Lowry Vincent T. Lowry Chief Executive Officer Date: September 24, 2013 Your signature below acknowledges acceptance of this Agreement: RevenueShares ETF Trust By: /s/ Vincent T. Lowry Vincent T. Lowry President Date: September 24, 2013 SCHEDULE A FundsExpense Limitation (as apercentage of a Fund’saverage daily net assets) RevenueShares Ultra Dividend Fund 0.49% RevenueShares Emerging Market Fund0.49%
